Exhibit 99.1 NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Sets Third-Quarter Earnings and Cash Flow Records OVERLAND PARK, Kan. (October 26, 2011) – Compass Minerals (NYSE: CMP) reports the following results of its third-quarter 2011 operations: · Sales increased 30 percent to $229.1 million from $176.0 million in the 2010quarter. · Operating earnings were up 49 percent to $48.6 million from $32.7 million, with operating margin improving two percentage points to 21 percent. · Salt segment operating earnings grew 32 percent to $40.5 million largely on increased highway deicing sales volume, and specialty fertilizer earnings grew 67 percent to $19.4million primarily due to an increase in sulfate of potash average selling price. · Net earnings were a third-quarter record $34.6 million, or $1.03 per diluted share, up 79percent from $19.3million, or $0.58 per diluted share, in the third quarter of 2010. · The company set a new record for year-to-date cash flow from operations of $200.8million, a19 percent increase from the $168.1 million generated in the nine months ended September30, 2010. · On August 21, 2011, a tornado damaged above-ground structures at the company’s rock salt mine and at its mechanical evaporation plant in Goderich, Ontario.Third-quarter losses related to the tornado were essentially offset by insurance recoveries. “Our sales and earnings surged this quarter as highway deicing customers throughout our markets placed early orders for the upcoming winter, and strong agriculture fundamentals pushed potash fertilizer prices above last quarter’s average and well above last year’s,” said Angelo Brisimitzakis, Compass Minerals president and CEO.“The tornado in Goderich this quarter, which caused the tragic loss of an employee’s life, was very difficult for our organization.We sustained extensive damage to the above-ground structures at our two separate operating facilities, and many of our employees suffered personal losses.However, I couldn’t be more proud of the way our employees have rallied in response to these Compass Minerals Page 2 of 10 difficult circumstances.Our salt mine, which is the world’s largest, began loading ships again within 16 days and our extensively damaged mechanical evaporation plant began limited operations within one month.Our facilities continue to recover safely, and I’m confident that both will emerge stronger thanever.” Compass Minerals Financial Results (in millions, except for earnings per share) Three months ended September 30, Nine months ended September 30, Sales $ Sales less shipping and handling (product sales) Operating earnings Operating margin 21
